Citation Nr: 1511035	
Decision Date: 03/16/15    Archive Date: 03/27/15

DOCKET NO.  12-27 213A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel




INTRODUCTION

The Veteran served on active duty from July 1980 to December 1987.  He died in December 2010, and the appellant is his surviving spouse.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  The case was remanded by the Board in January 2015 for the purpose of obtaining a medical opinion and now returns for final appellate review.  
 
The Board notes that, in addition to the paper claims file, the appellant also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  A review of the documents in the electronic files reveals that they are duplicative of the information in the evidence in the paper claims file, irrelevant to the issue on appeal, or have been considered in the January 2015 supplemental statement of the case.  


FINDINGS OF FACT

1.  The Veteran's death certificate lists the immediate cause of death as hypertensive cardiovascular disease.  

2.  At the time of the Veteran's death, service connection was in effect for residuals of a fracture of the left femur and patella and a fracture of the right talus, each rated as 30 percent disabling.   

3.  A cardiovascular disability, to include hypertensive cardiovascular disease, was not shown in service or within one year of the Veteran's discharge.   

4.  A disability of service origin did not cause or contribute to the Veteran's death.

5.  Side effects of medication taken for the Veteran's service-connected disabilities did not cause or substantially or materially contribute to cause his death or result in debilitating effects or general impairment of health to an extent that rendered him materially less capable of resisting the effects of the disease that primarily caused death.


CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death are not met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 1310, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.312 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

With respect to claims for service connection for the cause of the Veteran's death, section 5103(a) notice must include (1) a statement of the conditions, if any, for which a Veteran was service-connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a claim for service connection for the cause of death based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a claim for service connection for the cause of the Veteran's death based on a condition not yet service-connected.  Hupp v. Nicholson, 21 Vet. App. 342 (2007).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  1) Veteran status; 
2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on the claim for VA benefits.

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  In this regard, a letter was provided to the appellant in December 2011, prior to the initial unfavorable decision issued in January 2012, that informed her of her and VA's respective responsibilities in obtaining evidence and information and advised her of the elements necessary to establish entitlement service connection for the cause of the Veteran's death.  In particular, this letter, as required by Hupp,  provided the appellant with notice of the conditions for which the Veteran was service-connected at the time of his death and an explanation of the evidence and information required to substantiate a claim for service connection for the cause of the Vetean's death based on a previously service-connected condition as well as one not yet service-connected.  This letter also provided the appellant with notice as to how VA determines an effective date, the form of which, as applicable to the instant appeal, supplies her with the notice required by Dingess/Hartman, supra.

Relevant to the duty to assist, the Veteran's service treatment records (STRs) and his death certificate have been obtained.  The Board observes that documentation from the Social Security Administration (SSA) reflects that such agency denied the Veteran's claim; however, following a request from the AOJ for such records, SSA indicated in April 2013 that there were no records pertaining to the Veteran as he either did not file for disability benefits or no medical records were retained.  Furthermore, the Board notes that the appellant has reported that the Veteran received treatment from Walter Reed Medical Center and submitted authorization for VA to obtain such records.  However, following requests in March 2013 and April 2013, no response was received from such facility.  The appellant was notified of the unavailability of the SSA and Walter Reed records in the April 2013 and May 2014 supplemental statements of the case.   

The Board further observes that, while there are no VA treatment records associated with the record on appeal, the examiner who offered a January 2015 medical opinion provided excerpts of such from the VA Compensation and Pension Record Interchange (CAPRI) system and summarized the pertinent findings in reaching her conclusion.  As the relevant findings were considered in the examiner's opinion, the Board finds that there is no reason to remand the claim in order to obtain what would only amount to duplicative records and information.  Therefore, the Board finds that VA has satisfied its duty to assist.  Moreover, the appellant has not identified any additional, outstanding records that have not been requested or obtained.  

Additionally, a medical opinion was completed in January 2015 that addressed the matter of whether the Vetean's death may be related to service, to include the theory of entitlement asserted by the appellant.  The medical professional who completed this opinion considered all of the pertinent evidence, and included a complete rationale, relying on, and citing to, the records reviewed.  Moreover, the medical professional offered clear conclusions with supporting data as well as reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a medical opinion regarding the claim for service connection for the cause of the Veteran's death has been met.  See DeLaRosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008).  

As indicated previously, the Board remanded the appellant's claim in January 2015  to obtain a medical opinion.  As this opinion addressed the questions posed in the remand, the he Board finds that there has been substantial compliance with the January 2015 remand directives such that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the appellant in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the appellant at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, she will not be prejudiced as a result of the Board proceeding to the merits of her claim.

II.  Analysis

When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

Service connection for the cause of the Veteran's death may be granted if a disability incurred in or aggravated by service was either the principle or a contributory cause of the Veteran's death.  38 U.S.C.A. § 1310; 38 C.F.R. 
§ 3.312(a); see also 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  For a service-connected disability to be the principle cause of death it must singly or with some other condition be the immediate or underlying cause, or be etiologically related. 
38 C.F.R. § 3.312(b). 

For a service-connected disability to be a contributory cause of death it must have contributed substantially or materially, and combined to cause death.  38 U.S.C.A. 
§ 1310; 38 C.F.R. § 3.312(c)(1).  A contributory cause of death is inherently one not related to the principal cause.  In determining whether the service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  Service-connected diseases or injuries involving active processes affecting vital organs should receive careful consideration as a contributory cause of death, the primary cause being unrelated, from the viewpoint of whether there were resulting debilitating effects and general impairment of health to an extent that would render the person materially less capable of resisting the effects of other disease or injury primarily causing death.  38 C.F.R. § 3.312(c)(3).

Generally, minor service-connected disabilities, particularly those of a static nature, or not materially affecting a vital organ, would not be held to have contributed to death primarily due to unrelated disability.  38 C.F.R. § 3.312(c)(2).  There are primary causes of death which by their very nature are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions, but, even in such cases, there is for consideration whether there may be a reasonable basis for holding that a service-connected condition was of such severity as to have a material influence in accelerating death.  In this situation, however, it would not generally be reasonable to hold that a service-connected condition accelerated death unless such condition affected a vital organ and was of itself of a progressive or debilitating nature.  38 C.F.R. § 3.312(c)(4) 

With the above criteria in mind, the facts and contentions will be summarized.  The Veteran's death certificate lists the immediate cause of death as hypertensive cardiovascular disease.  At the time of the Veteran's death, service connection was in effect for residuals of an in-service motor vehicle accident in the form of a fracture of the left femur and patella and a fracture of the right talus.  Both of these disabilities were rated as 30 percent disabling at the time of the Vetean's death. 

The STRs do not reflect hypertensive cardiovascular disease or any other cardiac disability, nor is any such disability shown within the one year post service presumptive period for "chronic" disabilities such as cardiovascular disorders.  
See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  However, the appellant does not assert that the cardiovascular disability that caused the Veteran's death was directly the result of service.  Instead, her theory of entitlement is that the medications the Veteran took to alleviate the pain from the injuries he sustained in service led to deterioration of his organs, eventually damaging his heart, and that the side effects of these medications also damaged his heart.  

The appellant was afforded the aforementioned opinion by a VA clinician in January 2015 to address the claim for service connection for the cause of the Vetean's death, to include consideration of her aforementioned theory of entitlement.  The clinician who completed this opinion documented consideration of the claims file and the medical records contained in the VA CAPRI system.  In this regard, she set forth the Veteran's medication list as shown in the records, and noted that such included a combination of narcotics, anti-inflammatories, an analgesic, and muscle relaxants for pain in the lower extremities.  She noted as follows:

All medications were prescribed within the therapeutic range and without clinical evidence of the Veteran's ability to overdose.  Specifically, the PDR [Physician's Desk Reference] and pharmaceutical reference literature on the Veteran's prescribed use of his medications were negative for common side effects related to hypertensive cardiovascular disease.  

Furthermore, [illustrating the unlikelihood of a harmful excessive dose of medication] the 12/17/10 advice line VA note indicated that the Veteran requested refill o[f] his Percocet medication because he failed to pick [up the medication] on time[, and] therefore the medication was returned to stock.  However, the [treating VA physician] did not refill the medication because it was "too early to fill at this time."  

In her conclusion, the clinician stated as follows: 

It is less likely than not [that] the Veteran's hypertensive cardiovascular disease was caused by or related to active duty service including his in-service accident because of a lack of medically-based, clinical evidence to support chronic pain drug toxicity, side effects to hypertensive cardiovascular crisis[,] and/or abuse.  Therefore, it is less likely than not that the appellant's theory that injuries in service caused the Veteran to use medication which led to his hypertensive cardiovascular disease, which is listed as a cause of death on the Veteran's death certificate [is valid].  In the alternative, it is at least as likely as not that the Veteran's hypertensive cardiovascular disease [is] related to his long-standing uncontrolled hypertension and known risk factors to include age [and] weight gain[].  These medical conclusions are based on . . . medical evidence from the clinical files, lay statements, CAPRI[,] and current medical literature.  

There is no contrary competent evidence or opinion of record to refute the January 2015 medical opinion, and the Board finds this opinion to be definitive as to the matter for consideration.  Nieves-Rodriguez, supra; Stefl, supra.  As such, the most competent, credible, and probative evidence preponderates against a finding that the immediate and underlying causes of death were related to the Veteran's military service or that any of his service-connected disabilities-in particular, medication taken therefore-singly or jointly, substantially or materially contributed to cause the Veteran's death, or resulted in the debilitating effects or general impairment of health to an extent that rendered him materially less capable of resisting the effects of the disease that primarily caused death.

In making this determination, the Board has considered the appellant's assertions as to the relationship between the Veteran's death and medications he took for his service-connected disabilities.  In this regard, such a finding requires medical expertise as it involves a medical subject concerning a pharmacological and internal physical process extending beyond an immediately observable cause-and-effect relationship, i.e., the impact of the medications for the Veteran's service-connected disabilities on his overall health and the etiological causes of the hypertensive cardiovascular disease that caused his death.  As such, the questions regarding the impact of the medication for the Veteran's service-connected disabilities or the potential relationship between his hypertensive cardiovascular disease and military service may not be competently addressed by lay evidence, and the appellant's own opinion in this regard is nonprobative evidence.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  Therefore, the most probative evidence of record does not support the appellant's contentions and, rather, her statements are substantially outweighed by the conclusions set forth in the January 2015 opinion. 

Accordingly, while sympathetic to the appellant's claim, the Board finds that service connection for the cause of the Veteran's death is not warranted.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the most competent, credible, and probative evidence is against the appellant's claim of entitlement to service connection for the cause of the Veteran's death.  As such, that doctrine is not applicable in the instant appeal, and her claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.



ORDER

Service connection for the cause of the Veteran's death is denied.



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


